DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN210741214U) in view of Zhou (CN110848814), hereinafter Zhou2.
	Regarding claim 1, Zhou discloses a heat exchanger (see annotated Fig. 3 below, hereinafter Fig. A) comprising: a first slab (Fig. A) of refrigerant tubes, the first slab having (i) an upstream side (Fig. A), (ii) a downstream side (Fig. A), (iii) a linear shaped region (Fig. A), and (iv) a curved region (Fig. A), the linear shaped region being disposed closer to the upstream side than the downstream side and the curved region being disposed close to the downstream side than the upstream side; a second slab (Fig. A) of refrigerant tubes, the second slab having (i) an upstream side (Fig. A), (ii) a downstream side (Fig. A), (iii) a linear shaped region (Fig. A), and (iv) a curved region (Fig. A), the linear shaped region being disposed closer to the upstream side than the downstream side and the curved region being disposed close to the downstream side than the upstream side, wherein the downstream side of the first slab is set apart a first distance (see any distance on downstream side, Fig. A) from the downstream side of the second slab and the upstream side of the first slab is set apart a second distance (see any distance on upstream side, Fig. A) from the upstream side of the second slab, and wherein the second distance is greater than the first distance, wherein the first slab (Fig. B) is subdivided into a first group (Fig. B) of tubes closer to the upstream side of the first slab than the downstream side of the first slab and a second group (Fig. B) of tubes closer to the downstream side of the first slab than the upstream side of the first slab, wherein a number of tubes in the first group of tubes is greater than a number of tubes in the second group of tubes, and the second slab is subdivided into a third group (Fig. B ) of tubes closer to the upstream side of the second slab than the downstream side of the second slab and a fourth group (Fig. B) of tubes closer to the downstream side of the second slab than the upstream side of the second slab, and wherein a number of tubes in the third group of tubes is greater than a number of tubes in the fourth group of tubes (see Fig. B, there are 6 tubes in first and third group, 4 tubes in second group and fourth group). 

    PNG
    media_image1.png
    752
    1568
    media_image1.png
    Greyscale

Annotated Fig. 3 of Zhou
Zhou does not teach each tube in the first group of tubes is greater than a diameter of each tube in the second group of tubes, and a diameter of each tube in the third group of tubes is greater than a diameter of each tube in the fourth group of tubes.
Zhou2 teaches (see Fig. 2 reproduced below) each tube in the first group (lower set of P2) of tubes is greater than a diameter of each tube in the second group of tubes (lower set of P3), and a diameter of each tube in the third group of tubes (upper set of P2) is greater than a diameter of each tube in the fourth group of tubes (upper set of P3), in order to increase heat transfer performance (¶[0012]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the different diameter tubes of Zhou2, in order to increase heat transfer performance (¶[0012]).

    PNG
    media_image2.png
    541
    545
    media_image2.png
    Greyscale

Fig. 1 of Zhou2

Regarding claim 11, Zhou discloses a heat exchanger comprising: a first slab (see annotated Fig. 3 of Zhou, hereinafter Fig. B) of refrigerant tubes, the first slab having (i) an upstream side (Fig. B) and (ii) a downstream side (Fig. B); a second slab (Fig. B) of refrigerant tubes, the second slab having (i) an upstream side (Fig. B) and (ii) a downstream side (Fig. B), a third slab (Fig. B) of refrigerant tubes, the third slab having (i) first side and (ii) a second side (see upstream and downstream sides of third slab), the third slab (Fig. B) is a curved slab having a curved region located between the first and second sides, wherein the downstream side of the first slab is set apart a first distance from the downstream side of the second slab, wherein the upstream side of the first slab is attached to the first side (left side of third slab) of the third slab and the upstream side of the second slab is attached to the second side (right side of third slab) of the third slab, wherein the first slab (Fig. B) is subdivided into a first group (Fig. B) of tubes closer to the upstream side of the first slab than the downstream side of the first slab and a second group (Fig. B) of tubes closer to the downstream side of the first slab than the upstream side of the first slab, wherein a number of tubes in the first group of tubes is greater than a number of tubes in the second group of tubes, and the second slab is subdivided into a third group (Fig. B ) of tubes closer to the upstream side of the second slab than the downstream side of the second slab and a fourth group (Fig. B) of tubes closer to the downstream side of the second slab than the upstream side of the second slab, and wherein a number of tubes in the third group of tubes is greater than a number of tubes in the fourth group of tubes (see Fig. B, there are 6 tubes in first and third group, 4 tubes in second group and fourth group).
The recitations: “upstream” and “downstream” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Zhou discloses all of the structural limitations of the claim, and is capable of being used in such a manner. 



    PNG
    media_image3.png
    757
    1033
    media_image3.png
    Greyscale

Fig. B – Annotated Fig. 3 of Zhou
Zhou does not teach each tube in the first group of tubes is greater than a diameter of each tube in the second group of tubes, and a diameter of each tube in the third group of tubes is greater than a diameter of each tube in the fourth group of tubes.
Zhou2 teaches (see Fig. 2 reproduced below) each tube in the first group (lower set of P2) of tubes is greater than a diameter of each tube in the second group of tubes (lower set of P3), and a diameter of each tube in the third group of tubes (upper set of P2) is greater than a diameter of each tube in the fourth group of tubes (upper set of P3), in order to increase heat transfer performance (¶[0012]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include the different diameter tubes of Zhou2, in order to increase heat transfer performance (¶[0012]).

    PNG
    media_image2.png
    541
    545
    media_image2.png
    Greyscale

Fig. 1 of Zhou2

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Zhou1 does not teach the tubes having diameters different in size as presently claimed, and further that Zhou1 teaches away from tubes having different diameters, citing a machine translation of Zhou1 (see remarks p. 15).  Applicant further argues Zhou1 teaches away from unevenly distributing the refrigerant tubes, contrary to claim 11.
Examiner notes Zhou1 is not relied upon for this feature, and thus arguments directed thereto are not persuasive.  The cited text, in which Applicant underlines the desire of Zhou1 to avoid uneven distribution of the tubes, does not mention “diameter,” and thus it is unclear how Zhou1 would teach away from tubes having different diameters, as alleged by Applicant.  Applicant appears to be conflating tube distribution and tube diameter, which one having ordinary skill in the art would understand to be different tube characteristics.  While Zhou1 appears to teach tubes having the same diameter,  Applicant has failed to provide any evidence Zhou1 criticizes, discredits, or otherwise discourages the solution claimed.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unevenly distributed tubes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the number of tubes in a slab is not the same as the uneven distribution of tubes, as suggested by Applicant.



In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was clearly set forth in the rejection, and not addressed by Applicant in the response.  Rather, Applicant mischaracterizes the rejection (see remarks p. 16-17), suggesting no reason was given.
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763